           Case 2:21-cv-01019-RFB-BNW Document 39 Filed 09/13/21 Page 1 of 4




 1   CYRUS S. WHITTAKER
     NEVADA BAR NO. 14965
 2   10833 Wilshire Blvd. #429
     Los Angeles, CA 90024
     Telephone:    725.696.9635
 3   Fax:          310.300.1426
     Email:        whittakercyrus@gmail.com
 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7

 8    CYRUS S. WHITTAKER, individually on                  CASE NO.: 2:21-cv-01019-RFB-BNW
      behalf of himself,
 9                     Plaintiff,                          STIPULATION TO EXTEND OPPOSITION
                                                           DEADLINE (SIXTH REQUEST) FOR
10           v.                                            DEFENDANTS’ MOTION TO COMPEL
                                                           ARBITRATION AND TO
11    SMILEDIRECTCLUB, LLC; ZACHARY
      POTTS, D.D.S; MICHAEL GUIRGUIS,                      STAY PROCEEDINGS
12    D.D.S; DOES 1 through 10; and ROE
      ENTITIES 11 through 20, inclusive,
13
                       Defendants.
14

15

16          Plaintiff Cyrus Whittaker and Defendants SmileDirectClub, LLC; Zachary Potts, D.D.S.;

17   Michael Guirguis, D.D.S, by and through their undersigned counsel, hereby stipulate as follows:

18          1. Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration and To Stay

19                Proceedings was initially due June 18, 2021.

20          2. On June 16, 2021, Plaintiff and Defendants agreed (via stipulation) to extend the

21                deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel Arbitration

22                and to Stay Proceedings from June 18, 2021 to June 28, 2021. On June 23, 2021,

23                Plaintiff and Defendants further agreed (via stipulation) to extend the deadline for
                                                       1
24

25

26
           Case 2:21-cv-01019-RFB-BNW Document 39 Filed 09/13/21 Page 2 of 4




 1              Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration and To Stay

 2              Proceedings to July 6, 2021. Plaintiff and Defendants further agreed (via stipulation)

 3              to extend the deadline for Plaintiff’s Opposition to Defendants’ Motion to Compel

 4              Arbitration and To Stay Proceedings to July 12, 2021. Plaintiff and Defendants

 5              further agreed (via stipulation) to extend the deadline for Plaintiff’s Opposition to

 6              Defendants’ Motion to Compel Arbitration and To Stay Proceedings to August 16,

 7              2021. Plaintiff and Defendants further agreed (via stipulation) to extend the deadline

 8              for Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration and To Stay

 9              Proceedings to August 27, 2021. Plaintiff and Defendants further agreed (via

10              stipulation) to extend the deadline for Plaintiff’s Opposition to Defendants’ Motion to

11              Compel Arbitration and To Stay Proceedings to September 7, 2021. These requests

12              were previously granted by the Court.

13          3. Now, Plaintiff and Defendants have further agreed, as part of ongoing work regarding

14              resolution of this matter, to extend the deadline for Plaintiff’s Opposition to

15              Defendants’ Motion to Compel Arbitration and To Stay Proceedings to September 27,

16              2021.

17          Based on the foregoing, with good cause appearing, Plaintiff and Defendants stipulate as

18   follows:

19          1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel

20              Arbitration and to Stay Proceedings is to September 27, 2021.

21          IT IS SO STIPULATED.

22

23
                                                      2
24

25

26
         Case 2:21-cv-01019-RFB-BNW Document 39 Filed 09/13/21 Page 3 of 4




 1   DATED: September 10, 2021    PLAINTIFF, IN PRO PER

 2
                                  By:        /s/ Cyrus Whittaker
 3                                           CYRUS S. WHITTAKER (PLAINTIFF)
                                             Nevada Bar No. 14965
 4                                           10833 Wilshire Blvd. #429
                                             Los Angeles, CA 90024
 5                                           Telephone: 725.696.9635
                                             Fax: 310.300.1426
 6

 7   DATED: September 10, 2021    HALL PRANGLE & SCHOONVELD, LLC
 8

 9                                By:        /s/ Tyson Dobbs
                                             TYSON J. DOBBS, Esq.
                                             Nevada Bar No. 111953
10                                           IAN M. HOUSTON, ESQ.
                                             Nevada Bar No.11815
11                                           1140 N. Town Center Dr., Ste. 350
                                             Las Vegas, NV 89144
12                                           Attorneys for Defendants
                                             SmileDirectClub, LLC, Zachary Potts, D.D.S.
13                                           and Michael Guirguis, D.D.S.

14

15

16

17

18

19

20

21

22

23
                                         3
24

25

26
           Case 2:21-cv-01019-RFB-BNW Document 39 Filed 09/13/21 Page 4 of 4




 1                                                ORDER

 2   The Court, having considered the stipulation between the Plaintiff and Defendants and with good

 3   cause appearing, hereby orders as follows:

 4              1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel

 5                 Arbitration and to Stay Proceedings is continued to September 27, 2021.

 6          IT IS SO ORDERED.

 7                                                      ____________________________
                                                        RICHARD F. BOULWARE, II
 8                                                      United States District Judge
                                                        DATED this _____
                                                                      13th of September, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                    4
24

25

26
